Citation Nr: 1222436	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus, also claimed as an ear condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the December 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not currently suffer from tinnitus or an ear condition that had onset in service or that was caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus, also claimed as an ear condition, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Here, the Veteran is seeking service connection for tinnitus, also claimed as an ear condition.

The Veteran's service treatment records show that in December 1967 and February 1969, the Veteran was treated for earaches associated with an upper respiratory infection.  Chronological Record of Medical Care (December 29, 1967 and February 13, 1969).  No complaints of tinnitus are noted.  At his separation examination in July 1970, the Veteran's ears were normal and there was no evidence of any chronic ear disability.  Report of Medical Examination (July 14, 1970).  The Veteran's hearing was within normal limits.  Id.

On a Report of Medical History completed at separation from service, the Veteran indicated that he had suffered from ear, nose, or throat problems; however, a notation by the examining physician clarifies that this refers to a history of minor sore throats and no reference is made to any ear problems.  Report of Medical History (July 14, 1970).  

Post-service, the Board can find no evidence of any complaints of or treatment for any ear problems, including tinnitus, until the Veteran filed his claim for service connection in May 2005.

In September 2010, the Veteran was afforded a VA examination.  The Veteran complained of a recurring popping sound in his left ear, associated with head turning, jaw clenching, and swallowing.  He felt onset was sometime in 1968.  VA C & P Examination (September 2, 2010).  

His reported military noise exposure included loud noise from missile launches without hearing protection.  Post-service, the Veteran worked in law-enforcement until 1982 and was required to qualify with a sidearm.  He used hearing protection.  He denied any other occupational or recreational noise exposure.  The Veteran also denied a family history of hearing loss or a history of ear infections or drainage.  He did report history of sinus infections, the last one occurring approximately ten months before the examination.  He denied a history of head or ear trauma.  He was hospitalized in the early to mid 1980s for a severe episode of vertigo of unclear etiology.  Id.

Audiological testing found mild to moderate high frequency sensorineural hearing loss in the right ear and moderate to moderately severe high frequency sensorineural hearing loss in the left ear.  The examiner opined that the popping sound reported in the left ear associated with head movement "is not typical of tinnitus", but did not offer an explanation for the Veteran's symptoms.  However, the examiner did conclude that because the Veteran's hearing was normal upon discharge and entry from service and no complaints of hearing loss or tinnitus were noted in the Veteran's service treatment records, any hearing loss and tinnitus were not incurred in or due to his military service.  Id.

In January 2012, the Veteran was afforded another VA examination to determine the etiology of his ear condition, if any.  The Veteran continued to complain of popping in the ears which had onset in 1968.  He reported that he first noticed pressure in the ear, as if the sinuses were plugged up, which stayed that way and then gradually became a popping sound.  Turning his head or moving his jaw will trigger this popping noise.  The Veteran also reported several episodes of vertigo for which he was hospitalized in 1984-85.  He continues to experience occasional brief bouts of dizziness once or twice a year.  VA C& P Examination (January 26, 2012).

The Veteran denied any history of ear infections or trauma to the ear.  He reported that during his military service, he worked in the fire department of an air force base and had exposure to missile launches and airplanes taking off and landing without hearing protection.  Post-service, he worked for a time as a police officer and had some exposure to gunfire at the firing range with hearing protection.  He denied any significant recreational noise exposure.  Id.

On examination, the Veteran's external ear canal, tympanic membrane, and mastoid were normal.  There was no deformity of the auricle, no aural polyps, no complications of ear disease or secondary conditions, and no evidence of middle or inner ear infection.  There was a positive click on the left temporomandibular joint on palpation with jaw open; this reproduced the Veteran's popping sound.  The examiner concluded that the Veteran's left ear popping was likely due to temporomandibular joint (TMJ) disorder and that it was not the result of an in-service injury or event.  He noted that while the Veteran had an injury in service to the right shoulder, there was no injury to the head or to the left jaw or ear.  Id.

Based on the conclusion of the January 2012 VA medical examiner, the Board has considered the Veteran's claim for an "ear condition" to encompass a claim for TMJ disorder, but notes that there is nothing in the Veteran's service treatment records, which include dental records, to suggest any problems with the left jaw, and the Veteran has not claimed that he suffered any injury to his head or left jaw in service.  

Based on all the above evidence, the Board finds that entitlement to service connection for tinnitus, any ear condition, or TMJ disorder cannot be granted.  

While the Veteran was treated twice in service for earaches associated with upper respiratory infections, there is no evidence that these complaints were related to a chronic ear condition.  There were no in-service complaints of tinnitus; ear pain, pressure, or popping; or pain or injury to the face or jaw.  The Veteran's ears were normal at separation from service.  Post-service, there is no evidence of any ear problem until the Veteran filed his claim in 2005, thirty five years after separation from service.

Both the September 2010 and the July 2012 VA examiners opined that the Veteran's symptom of "popping" in the left ear was not actually tinnitus.  The July 2012 VA examiner has concluded that the Veteran's complaints of popping in his left ear are due to TMJ disorder and are unrelated to any hearing loss or ear problem.  He has further opined that the Veteran's TMJ disorder is unrelated to his military service.  The Veteran himself has not explained how he believes his TMJ disorder is related to service.  He has claimed that his symptoms had onset in 1968, during his period of active service, but his claims are not supported by the contemporaneous medical records.

The Board recognizes that the Veteran is competent to describe symptoms such as pressure or popping in the ears and to testify that these symptoms had onset in service and became progressively worse over the years.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms);see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Here, while the Veteran's report that his claimed ear condition/TMJ disorder had onset in service is competent, the Board finds that it has limited probative value.  

The Board finds that the absence of any documented complaints of ear pain, pressure, or popping in service or for decades after service undermines the Veteran's current claims that he expereinced these symptoms in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  This is particularly true because the Veteran filed a claim for entitlement to a right shoulder disability in January 1971 and in August 1998, he submitted a claim to increase his disability rating.  Thus, he was clearly aware that VA offered benefits to disabled veterans and was familiar with the process for obtaining those benefits.  If, as he now claims, he experienced his ear condition/TMJ disorder since service, it is unclear to the Board why he never filed a claim for this disability for more than thirty five years after separation from service, unless in fact his current disability did not develop until much later.  

Furthermore, the Board notes that at his July 2012 VA examination, the Veteran clarified that at first he experienced the sensation of pressure in his ear, like he had a sinus infection, and only later developed popping noises.  While the Veteran's popping has been associated with a TMJ disorder by the July 2012 VA examiner, it is unclear if the sensation of pressure is also a symptom associated with this diagnosis or if the Veteran simply experienced this symptom secondary to another condition, such as an upper respiratory or sinus infection.  As noted above, the Veteran's service treatment records do show complaints of earaches associated with upper respiratory infections, which could certainly account for his in service symptoms of ear pain or pressure, but would appear to be unrelated to his current TMJ disorder.  Significantly, after reviewing the claims file and considering the Veteran's lay statements, the July 2012 VA examiner concluded that the Veteran's current condition was unrelated to his military service.  The Board finds such a medical opinion to provide highly probative evidence against the Veteran's claim.  

Having carefully considered all the evidence of record, the Board must find that other evidence of record, including the Veteran's service treatment records and the opinion of the July 2012 VA examiner, is more probative than the Veteran's lay statements concerning the onset of the Veteran's current ear condition/TMJ disorder.  The preponderance of the evidence supports a finding that the Veteran's current disability did not have onset in service and is not otherwise related to the Veteran's active military service.  Accordingly, entitlement to service connection for tinnitus, also claimed as an ear condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in November 2005 and May 2006.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in May 2006.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in April 2007, as well as multiple supplemental statements of the case, including one issued in March 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records from Kaiser Permanente.  The appellant was afforded a VA medical examination in September 2010 and January 2012.  The January 2012 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus, also claimed as an ear condition, is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


